DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claim 34 and 35, in the reply filed on 02/16/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the examiner to consider all claims in the single application.  This is not found persuasive because undue burden was shown in the restriction requirement dated 12/16/2021 as shown by the lack of unity of invention in different groups. The applicant has not argued specifically why unity of invention exists in the claimed inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims  25-26,48-49,52-53 and 56-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2022.

Status of the Claims
	Claims 34-35 as filed 04/03/2019 are the current clams hereby under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019, 05/20/2019, 06/10/2019, 07/15/2019, 06/25/2020, 05/04/2021, 05/12/2021, 12/23/2021, and 01/04/2022 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are:
In claim 34, “a stimulation unit for stimulating the object being estimated with a plurality of levels of stimulation intensities”
In claim 34, “a brainwave data obtaining unit for obtaining brainwave data or analysis data thereof of the object being estimated corresponding to the stimulation intensities”
In claim 24, “a pain classifier generation unit for plotting, and fitting to a pain function, the stimulation intensities or a subjective pain sensation level corresponding to the stimulation intensities and the brainwave data or analysis data thereof to obtain a pain function specific to the object being estimated, and identifying a pain classifier for separating a pain level to at least two based on the specific pain function”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding I, in the specification filed 04/03/2019, in [0212]: Temperature stimulation system (Pathway; Medoc Co., Ltd., Ramat Yishai, Israel). 
Regarding II and III, the items are referred to as “processors” in a computer throughout the specification and at least in [0082].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a stimulating unit using thermal stimulation, does not reasonably provide enablement for a stimulation unit using any type of stimulation, such as electrical or physical stimulation, chemical stimulation, and the like as described in [0051].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The claim recites a limitation interpreted under 112(f), a stimulation unit for stimulating an object, and the specification provides the corresponding structure for only a thermal stimulating unit. There are many other ways to stimulate an object, such as electrical or chemical, which the specification also recites. However, no corresponding structure to achieve all manners of stimulating the object have been recited in the specification.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the simulation intensities". There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are the same as the plurality of levels of simulation intensities or not. 

Claim 34 recites the limitation "the specific pain function". There is insufficient antecedent basis for this limitation in the claim. It is unclear if the function is the same as the pain function obtained or not.

Claim 35 recites the limitation "the classification". There is insufficient antecedent basis for this limitation in the claim. 

Claim 35 recites the limitation "the group". There is insufficient antecedent basis for this limitation in the claim. 



The term “subjective” in claim 35 is a relative term which renders the claim indefinite. The term “in subjective view” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the classifier classifies pain in a subjective view of the object. How is the data being classified? Is it from the analysis data, which is objective, or from a visual inspection of the object; or by some other means? 

The term “highly invasive to the object” in claim 35 is a relative term which renders the claim indefinite. The term “highly invasive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how strong a stimulation is required to be provided such that it is considered “highly invasive” or if a magnitude that is highly invasive for one object can be not highly invasive for a different object. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 

Claim 34 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
obtaining brainwave data or analysis data thereof of the object being estimated corresponding to the stimulation intensities
plotting, and fitting to a pain function, the stimulation intensities or a subjective pain sensation level corresponding to the stimulation intensities and the brainwave data or analysis data thereof to obtain a pain function specific to the object being estimated, and identifying a pain classifier for separating a pain level to at least two based on the specific pain function 
which are directed to a judicial exception Abstract Ideas for encompassing mental processes. When described at such a high level of generality, the human mind is reasonably abled to perform the function of obtaining analysis data thereof of an object being tested such through mere observation and the aid of a pencil and paper to save the values. Furthermore, the human mind can then analyze the data to plot them and fit to a simple function, such as a linear function, in order fit to determine a patient specific function with the aid of a pencil and paper. Furthermore, the human mind can then determine a classifier from the plot, such as simple threshold to separate the graph in two categories.   
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
a stimulation unit for stimulating the object being estimated with a plurality of levels of stimulation intensities
a brainwave data obtaining unit
a pain classifier generation unit
The claimed stimulating unit recites a generic device used for the extra-solution activity of data gathering generally linked to the particular field of pain analysis. The obtaining and generation unit recite generic components onto which the judicial exception is merely applied. In combination, the additional elements do not implement the judicial exception with any particular machine and act to only perform the extra-solution activity of gathering for analysis in a generic computer (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed stimulating unit refers to insignificant extra-solution activity for data gathering and would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method involving testing pain in a subject as shown by Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials). 

Regarding Claim 35, the claim recites a series of limitations that can be performed by the human mind. The limitations being:
wherein the pain classifier is calibrated so that classification of the pain level is at a maximum
wherein the pain classifier is determined based on an inflection point of a pain function or a median value
wherein the classification classifies whether there is pain or no pain based on a subjective view of the object being estimated
wherein the brainwave data or analysis data thereof comprises at least one selected from the group consisting of amplitude data and a frequency property
wherein the pain function comprises a linear function or a sigmoid function
wherein the pain function comprises a linear function with a linear approximation of a modulation range, or a more comprehensive sigmoid function encompassing the same
The claim also lists several limitations not directed to the judicial exception, specifically:
wherein the stimulation intensities comprise at least one intensity that is highly invasive to the object being estimated
wherein the stimulation intensities do not comprise an intensity that is highly invasive to the object being estimated
which act to further limit how the extra-solution activity of data gathering is performed. These limitations would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by the reference described above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman-Stark (US 20130310660 A1) in view of Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials, cited by applicant in IDS field 07/15/2019).
Regarding Claim 34, Zuckerman-Stark discloses an apparatus for generating a pain classifier for classifying pain of an object being estimated based on a brainwave of the object being estimated (Abstract. system for pain classification), comprising:
a stimulation unit ([0253], thermal testing analyzer (TSA) thermode) for stimulating the object being estimated ([0253], as attached to the skin of the right forearm to initiate heat pain) with a plurality of levels of stimulation intensities ([0254], subject's heat pain sensitivity they were exposed to 11 heat stimuli, ranging from 37.degree. C. to 50.degree. C. with increasing rate of 10.degree. C./sec, each with a plateau lasting for 10 seconds);
a brainwave data obtaining unit ([0256], personal computer) for obtaining brainwave data or analysis data thereof of the object being estimated corresponding to the stimulation intensities ([0256], physiological signals were recorded and stored in a personal computer by the BioPac MP 100 system (BioPac System Inc., CA, USA) and its companion software AcqKnowledge 3.9.1 (BioPac System Inc.). One-lead electrocardiogram (ECG) signal, 2-channel electroencephalogram (EEG) signal from forehead. In [0261], parameters during each stimulus were averaged. Thus each 1 min stimulus was represented by a vector of normalized parameters extracted from recorded physiological signals); and
[0257], [a computer running] Matlab.RTM.2009) for identifying a pain classifier ([0268], [creating a] classification algorithm) for separating a pain level to at least two based on a specific pain function ([0270], TABLE 5 Severe pain vs. No pain).
However, Zuckerman-Stark does not explicitly disclose plotting, and fitting to a pain function, the stimulation intensities or a subjective pain sensation level corresponding to the stimulation intensities and the brainwave data or analysis data thereof to obtain a pain function specific to the object being estimated. 
Granovsky teaches a system for associated stimulus intensity to pain (Abstract) comprising plotting (See Fig. 3, data is plotted), and fitting to a pain function (linear function), the stimulation intensities (Fig. 3 x-axis is temperature which is the stimulus intensity) or a subjective pain sensation level corresponding to the stimulation intensities and the brainwave data or analysis data thereof (In fig. 3, the y-axis is the P2 amplitude which is analysis data from the subject) to obtain a pain function specific to the object being estimated (the linear regression performed for each subject is their own pain function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for classifying pain as disclosed by Zuckerman-Stark to include plotting and linearly regressing the data as taught Granovsky to create an intra-individual consistent target for objective pain measurements (Granovsky Results). One of ordinary skill in the art would recognize that applying the known technique of plotting and regressing data as taught by Granovsky would yield the predictable result of classifying future data accurately based on the calibrated patient specific curve.  

Regarding Claim 35, Granovsky further teaches 
wherein the pain classifier is calibrated so that classification of the pain level is at a maximum (not required by “or” operator); and/or
not required by “or” operator); and/or
wherein the classification classifies whether there is pain or no pain based on a subjective view of the object being estimated (not required by “or” operator); and/or
wherein the stimulation intensities comprise at least one intensity that is highly invasive to the object being estimated (not required by “or” operator); and/or
wherein the stimulation intensities do not comprise an intensity that is highly invasive to the object being estimated (not required by “or” operator); and/or
wherein the brainwave data or analysis data thereof comprises at least one selected from the group consisting of amplitude data and a frequency property (Granovsky uses N2 and P2 amplitude); and/or
wherein the pain function comprises a linear function or a sigmoid function (Granovsky shows linear functions in Figs. 3 and 4); and/or
wherein the pain function comprises a linear function with a linear approximation of a modulation range, or a more comprehensive sigmoid function encompassing the same (not required by “or” operator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791